Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the FINAL office action on the merits. Claims 1 and 4-5 are currently pending.

Response to Amendment/Arguments
The amendment filed April 5, 2021 has been entered. Applicant’s amendments to the specification have overcome each and every objection previously set forth in the Non-Final Office Action mailed January 4, 2021. 
Applicant’s arguments, see pages 6-8, filed April 5, 2021, with respect to claim 1 have been fully considered and are persuasive.  The 112(a) rejection of claim 1 has been withdrawn. 
Claims 1 and 4-5 are maintained in rejection despite Applicant’s arguments/amendments.
The applicant has amended claims 1 and 5 to include the limitation “the position correcting unit performs correction by which a fixed amount is subtracted from a position after Δt seconds from a present time, the position being calculated using the first speed, the fixed amount is calculated according to Δt x (VL-VM)/2, VL is the fixed speed, and VM is the first speed.” The applicant indicated that the previously cited references, alone or in combination, fail to teach or suggest at least the newly added limitations above. 
The previously applied rejection is overcome by the amendment. However, the newly cited reference (Higomura-US 4,710,865 A) in combination with the primary reference (Hiroshi et al. - JP-06-197404-A, as provided in the IDS) teaches the newly added limitations (see rejection for claims 1 and 5 below). Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.

	Claim Rejections - 35 USC § 103	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


12.    Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi et al. (JP-06-197404-A, as provided in the IDS), in view of Jung et al. (US 9,809,235 B2) and Higomura (US 4,710,865 A).
Regarding claim 1, Hiroshi teaches (Fig. 1 and 3): a tacho-generator (1) (Hiroshi, claim 2), outputting a signal from the tacho-generator and corresponding to the number of revolutions of a wheel of the train (Hiroshi, paragraph 0010, lines 3-5), and calculates a second speed using the pulse count signal (SI) when the pulse count signal can be detected (Hiroshi, paragraph 0010, lines 1-3; Fig. 3), and a position correcting unit (2)(Hiroshi, paragraph 8, line 1; Fig. 1) to correct, when the pulse count signal is detected in a state in which the first speed calculated when the pulse count signal cannot be detected does not exceed a fixed speed, a position of the train using a time from release of a rolling prevention brake until the detection of the pulse count signal (Hiroshi, paragraph 0008, lines 1-3).
Hiroshi does not explicitly teach a speed control device with a calculating unit to calculate a first speed of a train when a signal outputted from the tacho-generator cannot be detected. However, Jung teaches (Fig. 1): A speed control device (140) that controls a speed of a train (Jung, col. 6, lines 34-37) using a tacho-generator (Claim 1, line 7), comprising: a calculating unit (130, 137) (Jung, col. 7, lines 30-44) to calculate a first speed using notch information outputted from a master controller (Jung, Col. 7, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Hiroshi to incorporate the teachings of Jung and provide a calculating unit to calculate a vehicle speed using the notch information, route database, and car characteristic database when the tacho-generator is not detecting a linear speed signal. Doing so would ensure an accurate reflection of a desirable speed of the train when the profile speed obtained from the tacho-generator is erroneous, thereby ensuring safe operation of the train.
The information of car characteristic database is given its broadest reasonable interpretation and has been construed as the constants of running resistances and the equivalent mass of the railway vehicle (Jung, claim 8, lines 7-10). These parameters correspond to characteristics of the car and are used by the train model unit 137 to calculate a required acceleration. The calculating unit which calculates the first speed is given its broadest reasonable interpretation and has been construed as the train model unit 137 (Jung, Fig. 2), which calculates the required acceleration of the train using the notch information, route database, and car characteristic database.
Hiroshi further teaches (Fig. 1): the position correcting unit (2) (Hiroshi, paragraph 8, line 1; Fig. 1) performs correction by which a fixed amount is subtracted from a position after t seconds from a present time (Hiroshi, paragraph 0008, lines 3-7), the position being calculated using the first speed (Hiroshi, paragraph 0007, lines 1-3).
As taught by Hiroshi, a person of ordinary skill in the art by the effective filing date of the claimed invention could easily conceive of correcting the train position by using the pulse signal output from the speed generator. It would be obvious for a person skilled in the art to select a design of a 
Hiroshi further teaches (paragraph 0018): the correction distance is found using L2=(V*T2)/2, wherein V is the fixed upper limit speed and T2 is the time of acceleration from a low-speed area to the upper limit speed V.  Hiroshi does not explicitly teach that the circuit performs correction by a distance calculated by the difference in time multiplied by the difference of fixed speed and the first speed divided by 2. However, Higomura teaches (col. 6, lines 64-65): a deviation distance “l” between the target position and the actual position can be calculated using the difference of time multiplied by the difference of a fixed target speed and an actual speed divided by 2.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Hiroshi to modify the equation to include a difference in speeds, as taught by Higomura, in order to more accurately approximate the positional deviation and thereby reduce a discrepancy of a traveling distance if a nonlinear speed is detected in a low speed range. Further, the equation of Hiroshi adequately performs the function of a position correcting step as required by the instant application. 
Regarding claim 5, Hiroshi teaches (Fig. 1): a signal detecting step of determining whether a pulse count signal (SI) obtained by conversion from an AC voltage signal that is outputted from the tacho-generator (1) (Hiroshi, claim 2) and corresponds to the number of revolutions of a wheel of a train is detected (Hiroshi, paragraph 0010, lines 3-5), and a position correcting step (Hiroshi, paragraph 8, lines 1-6) of correcting, when the pulse count signal is detected in a state in which the speed calculated in the speed calculating step when the pulse count signal cannot be detected does not exceed a fixed speed, a position of the train using a time from release of a rolling prevention brake until the detection of the pulse count signal (Hiroshi, paragraph 0008, lines 1-3).
Hiroshi does not explicitly teach a speed control step applied to a speed control device that controls a train speed using a tacho-generator. However, Jung teaches (Fig. 1): A speed control method 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Hiroshi to incorporate the teachings of Jung and provide a calculating step to calculate a vehicle speed using the notch information, route database, and car characteristic database when the tacho-generator is not detecting a linear speed signal. Doing so would ensure an accurate reflection of a desirable speed of the train when the profile speed obtained from the tacho-generator is erroneous, thereby ensuring safe operation of the train.
The information of car characteristic database is given its broadest reasonable interpretation and has been construed as the constants of running resistances and the equivalent mass of the railway vehicle (Jung, claim 8, lines 7-10). These parameters correspond to characteristics of the car and are used by the train model unit 137 to calculate a required acceleration. The calculating step which calculates the first speed is given its broadest reasonable interpretation and has been construed as being performed by the train model unit 137 (Jung, Fig. 2), which calculates the required acceleration of the train using the notch information, route database, and car characteristic database.
Hiroshi further teaches (Fig. 1): the position correcting unit (2) (Hiroshi, paragraph 8, line 1; Fig. 1) performs correction by which a fixed amount is subtracted from a position after t seconds from a present time (Hiroshi, paragraph 0008, lines 3-7), the position being calculated using the first speed (Hiroshi, paragraph 0007, lines 1-3).

Hiroshi further teaches (paragraph 0018): the correction distance is found using L2=(V*T2)/2, wherein V is the fixed upper limit speed and T2 is the time of acceleration from a low-speed area to the upper limit speed V.  Hiroshi does not explicitly teach that the circuit performs correction by a distance calculated by the difference in time multiplied by the difference of fixed speed and the first speed divided by 2. However, Higomura teaches (col. 6, lines 64-65): a deviation distance “l” between the target position and the actual position can be calculated using the difference of time multiplied by the difference of a fixed target speed and an actual speed divided by 2.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Hiroshi to modify the equation to include a difference in speeds, as taught by Higomura, in order to more accurately approximate the positional deviation and thereby reduce a discrepancy of a traveling distance if a nonlinear speed is detected in a low speed range. Further, the equation of Hiroshi adequately performs the function of a position correcting step as required by the instant application.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi et al., in view of Jung et al., Higomura (US 4,710,865 A), and Kumar et al. (US 9,026,284 B2).
Regarding claim 4, Hiroshi does not explicitly teach a wireless train control system that displays the position calculated by the speed control device. However, Kumar teaches (Fig. 12A and 12B): A wireless train control system (26) (Kumar, col. 24, lines 8-22) that displays the position calculated (Kumar, col. 21, line 60 to col. 22, line 2; Fig. 12B).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102.  The examiner can normally be reached on Mon. through Fri. 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617